EXHIBIT 10.1

 

CRANE CO.

2004 STOCK INCENTIVE PLAN

 

1. PURPOSE AND ADOPTION OF THE PLAN

 

The purpose of the Crane Co. 2004 Stock Incentive Plan (as the same may be
amended from time to time, the “Plan”) is (i) to attract and retain key
employees of Crane Co. (the “Company”), and its Subsidiaries (as defined below)
who are and will be contributing to the success of the business; (ii) to
motivate and reward key employees who have made significant contributions to the
success of the Company and encourage them to continue to give their best efforts
to its future success; (iii) to provide competitive incentive compensation
opportunities; and (iv) to further opportunities for stock ownership by such key
employees in order to increase their proprietary interest in the Company and
their personal interest in its continued success.

 

The Plan was approved by the Board of Directors of the Company (the “Board”) on
January 26, 2004 and shall become effective upon approval by the stockholders of
the Company (the “Effective Date”). The Plan shall remain in effect until
terminated by action of the Board; provided, however, that no Award shall be
granted under this Plan after January 25, 2014.

 

2. DEFINITIONS

 

For the purposes of this Plan, capitalized terms shall have the following
meanings:

 

(a) “Award” means any grant to a Participant of one or a combination of
Non-Qualified Stock Options or Incentive Stock Options described in Section 6
and Restricted Shares described in Section 8.

 

(b) “Award Agreement” means a written agreement between the Company and a
Participant or a written notice from the Company to a Participant specifically
setting forth the terms and conditions of an Award granted under the Plan.

 

(c) “Beneficiary” means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company or by operation of
law, succeeds to the rights and obligations of the Participant under the Plan
and an Award Agreement upon the Participant’s death.

 

(d) “Board” shall have the meaning given to such term in Section 1.

 

(e) “Change in Control” means the first to occur of the following events after
the Effective Date: (i) the first purchase of shares pursuant to a tender offer
or exchange offer (other than a tender offer or exchange offer by the Company)
for all or part of the Company’s Common Stock or any securities convertible into
such Common Stock; (ii) the receipt by the Company of a Schedule 13D or other
advice indicating that a person is the “beneficial owner” (as that term is
defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Company’s
Common Stock calculated as provided in paragraph (d) of said Rule 13d-3; (iii)
the date of approval by the stockholders of the Company of an agreement
providing for any Merger of the Company in which the Company will not be the
continuing or surviving corporation or pursuant to which shares of Common Stock
of the Company would be converted into cash, securities or other property, other
than a Merger of the Company in which the holders of Common Stock of the Company
immediately prior to the Merger would have the same proportion of ownership of
common stock of the surviving corporation immediately after the Merger; (iv) the
date of the approval by the stockholders of the Company of any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company; (v) the
adoption of any plan or proposal for the liquidation (but not a partial
liquidation) or dissolution of the Company; or (vi) the date upon which the
individuals who constitute the Board as of the Effective Date (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to such date whose
election,

 



--------------------------------------------------------------------------------

or nomination for election by the Company’s stockholders, was approved by a vote
of at least three-quarters of the directors comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the Directors of the Company, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall, for
purposes of this Plan, be considered as though such person were a member of the
Incumbent Board.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended. References to a
section of the Code include that section and any comparable section or sections
of any future legislation that amends, supplements or supersedes said section.

 

(g) “Committee” means the Management Organization and Compensation Committee of
the Board or such other committee composed of at least three members of the
Board as may be designated by the Board from time to time.

 

(h) “Company” shall have the meaning given to such term in Section 1.

 

(i) “Common Stock” means Common Stock, par value $1.00 per share, of the
Company.

 

(j) “Date of Grant” means the date as of which the Committee grants an Award. If
the Committee contemplates an immediate grant to a Participant, the Date of
Grant shall be the date of the Committee’s action. If the Committee contemplates
a date on which the grant is to be made other than the date of the Committee’s
action, the Date of Grant shall be the date so contemplated and set forth in or
determinable from the records of action of the Committee; provided, however,
that the Date of Grant shall not precede the date of the Committee’s action.

 

(k) “Effective Date” shall have the meaning given to such term in Section 1.

 

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m) “Fair Market Value” means, as of any applicable date, for all purposes in
this Plan, the average of the high and low sales prices of the Common Stock on
the New York Stock Exchange-Composite Transactions Tape on the ten (10)
consecutive trading days ending on that day, or if no sale of stock has been
recorded on such day, then on the next preceding day on which a sale was so
made. In the event the Common Stock is not admitted to trade on a securities
exchange, the Fair Market Value as of any given date shall be as determined in
good faith by the Committee.

 

(n) “Incentive Stock Option” means a stock option within the meaning of Section
422 of the Code.

 

(o) “Merger” means any merger, reorganization, consolidation, share exchange,
transfer of assets or other transaction having similar effect involving the
Company.

 

(p) “Non-Qualified Stock Option” means a stock option which is not an Incentive
Stock Option.

 

(q) “Options” means all Non-Qualified Stock Options and Incentive Stock Options
granted at any time under the Plan.

 

(r) “Participant” means a person designated to receive an Award under the Plan
in accordance with Section 5.

 

(s) “Permanent Disability” means a physical or mental disability or infirmity
that prevents the performance of a Participant’s services for the Company and
its Subsidiaries lasting (or likely to last, based on competent medical evidence
presented to the Committee) for a period of six months or longer. The
Committee’s reasoned and good faith judgment of Permanent Disability shall be
final and shall be based on such competent medical evidence as shall be
presented to it by such Participant or by any physician or group of physicians
or other competent medical expert employed by the Participant or the Company to
advise the Committee.

 



--------------------------------------------------------------------------------

(t) “Plan” shall have the meaning given to such term in Section 1.

 

(u) “Purchase Price,” with respect to Options, shall have the meaning set forth
in Section 6(a).

 

(v) “Restricted Shares” means Common Stock subject to restrictions imposed in
connection with Awards granted under Section 8.

 

(w) “Retirement” means a Participant’s retirement at or after age 65.

 

(x) “Subsidiary” means a subsidiary of the Company within the meaning of Section
424(f) of the Code.

 

3. ADMINISTRATION

 

(a) This Plan shall be administered by the Committee, which shall at all times
be constituted to comply with the “outside director” requirements established
from time to time under Section 162(m) of the Code, the “non-employee director”
requirements established from time to time by rules or regulations of the
Securities and Exchange Commission under Section 16 of the Exchange Act, and the
“independent director” requirements established from time to time under the
corporate governance rules of the New York Stock Exchange. The Committee shall
have the sole discretionary authority to interpret the Plan, to establish and
modify administrative rules for the Plan, to impose such conditions and
restrictions on Awards as it determines appropriate, and to take such steps in
connection with the Plan and Awards granted hereunder as it may deem necessary
or advisable. Decisions of the Committee in connection with the administration
of the Plan shall be final, conclusive and binding upon all parties, including
the Company, its stockholders and the Participants.

 

(b) The Committee may employ attorneys, consultants, accountants or other
persons and the Committee and the Company and its officers and directors shall
be entitled to rely upon the advice, opinions or valuations of any such persons.
All usual and reasonable expenses of the Committee shall be paid by the Company.
No Committee member shall receive compensation with respect to his or her
services for the Committee except as may be authorized by the Board. All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon all employees who have received awards,
the Company and all other interested persons. No member of the Committee shall
be personally liable for any action, determination or interpretations taken or
made in good faith with respect to this Plan or Awards made hereunder, and all
members of the Committee shall be fully indemnified and protected by the Company
in respect of any such action, determination or interpretation.

 

4. SHARES

 

(a) The total number of shares of Common Stock authorized to be issued under the
Plan shall not exceed 4,500,000 shares; provided that no more than 1,500,000
shares of Common Stock shall be issued as Restricted Shares. The number of
shares available for issuance under the Plan shall be subject to adjustment in
accordance with Section 9. The shares to be offered under the Plan shall be
authorized and unissued shares of Common Stock, or issued shares of Common Stock
which will have been reacquired by the Company, including shares purchased in
the open market.

 

(b) Subject to the provisions of Section 6(d), any shares subject to an Option
granted under this Plan or any predecessor stock option plan of the Company that
expires or is terminated for any reason without having been exercised in full,
shares of Common Stock forfeited as provided in Section 8(h) and shares of
Common Stock subject to any Award under this Plan or any predecessor stock
option or restricted stock plan of the Company that are otherwise surrendered by
a Participant or terminated shall continue to be available for future grants
under this Plan. If any shares of Common Stock are withheld from those otherwise
issuable in connection with the exercise of an Option, only the net number of
shares of Common Stock issued as a result of such exercise shall be deemed
delivered for purposes of determining the maximum number of shares available for
delivery under the Plan.

 



--------------------------------------------------------------------------------

5. PARTICIPATION

 

Participants in the Plan shall be such key employees of the Company and its
Subsidiaries as the Committee, in its sole discretion, may designate from time
to time. For purposes of the Plan, “key employees” shall mean officers as well
as other employees (including officers and other employees who are also
directors of the Company or any Subsidiary) designated by the Committee in its
discretion upon the recommendation of management, but shall not include any
employee who, assuming the full exercise of such Option, would own more than 10%
of the combined voting power of all classes of stock of the Company or any
Subsidiary. Subject to adjustment in accordance with Section 9, the maximum
Number of shares for which Awards may be granted under this Plan to any single
individual in any calendar year shall not exceed 500,000 shares of Common Stock.
Options under the Plan may be Incentive Stock Options within the meaning of
Section 422 of the Code or Non-Qualified Stock Options. Awards granted hereunder
shall be evidenced by Award Agreements in such form as the Committee shall
approve, which Agreements shall comply with and be subject to the terms and
conditions of this Plan.

 

6. GRANT AND EXERCISE OF STOCK OPTIONS

 

(a) The purchase price of each share of Common Stock upon exercise of any
Options granted under the Plan shall not be less than 100% of the Fair Market
Value of the Common Stock on the Date of Grant (the “Purchase Price”). Each
Option shall have a stated term not to exceed 10 years from the Date of Grant.

 

(b) Each Option granted under this Plan shall be exercisable in whole or in part
from time to time beginning from the Date of Grant, subject to the provision
that an Option may not be exercised by the Participant, except as provided in
Section 7, (i) more than 90 days after the termination of the articipant’s
employment by the Company or a Subsidiary or later than the date of expiration
of the term of the Option, or (ii) prior to the expiration of one year from the
Date of Grant; provided further, that, unless otherwise determined by the
Committee, the Option may not be exercised in excess of 50% of the total shares
subject to such Option during the second year after the Date of Grant, 75%
during the third year, and 100% thereafter.

 

(c) The Purchase Price of the shares purchased upon the exercise of an Option
shall be paid in full at the time of exercise in cash or, in whole or in part,
by tendering (either actually or by attestation) shares of Common Stock. The
value of each share of Common Stock delivered in payment of all or part of the
Purchase Price upon the exercise of an Option shall be the Fair Market Value of
the Common Stock on the date the Option is exercised. Exercise of Options shall
also be permitted, if approved by the Committee, in accordance with a cashless
exercise program under which, if so instructed by a Participant, shares of
Common Stock may be issued directly to the Participant’s broker or dealer upon
receipt of an irrevocable written notice of exercise from the Participant.

 

(d) The Committee, upon such terms and conditions as it shall deem appropriate,
may (but shall not be obligated to) authorize on behalf of the Company the
acceptance of the surrender of the right to exercise an Option or a portion
thereof (but only to the extent and in the amounts that such Option shall then
be exercisable) and the payment by the Company therefore of an amount equal to
the excess of the Fair Market Value on the date of surrender of the shares of
Common Stock covered by such Option or portion thereof over the aggregate option
price of such shares. Such payment shall be made in shares of Common Stock
(valued at such Fair Market Value) or in cash, or partly in cash and partly in
shares of Common Stock, as the Committee shall determine. The shares of Common
Stock covered by any Option or portion thereof, as to which the right to
exercise shall have been so surrendered, shall not again be available for the
purposes of this Plan.

 

(e) Each Option granted under this Plan shall not be transferable by the
Participant otherwise than by will or the laws of descent and distribution, and
shall be exercisable, during the Participant’s lifetime, only by the
Participant. Notwithstanding the foregoing, Non-Qualified Stock Options may be
transferable, without payment of consideration, to immediate family members of
the Participant or to trusts or partnerships for the benefit of such family
members.

 



--------------------------------------------------------------------------------

(f) No Participant may be granted Incentive Stock Options under the Plan (or any
other plans of the Company and its Subsidiaries) that would result in shares
with an aggregate Fair Market Value (measured on the Date of Grant) of more than
$100,000 first becoming exercisable in any one calendar year.

 

(g) The Company shall have the right to require a Participant to pay to the
Company the cash amount of any taxes which the Company is required to withhold
upon the exercise of an Option granted hereunder, provided that anything
contained herein to the contrary notwithstanding, the Committee may, in
accordance with such rules as it may adopt, accept shares of Common Stock
received in connection with the exercise of the Option being taxed or otherwise
previously acquired in satisfaction of any withholding requirements or tax
liability arising from the exercise of such Option to the extent permitted by
applicable law and regulations.

 

(h) The Committee, in its sole discretion, shall have the right (but shall not
in any case be obligated), exercisable at any time after the Date of Grant, to
permit the exercise of any Option prior to the time such Option would otherwise
become exercisable under the terms of the Award Agreement.

 

7. EXERCISE OF OPTIONS UPON TERMINATION OF EMPLOYMENT

 

(a) If a Participant shall retire or shall cease to be employed by the Company
or by a Subsidiary by reason of Permanent Disability or after a Change in
Control, all Options theretofore granted to such Participant, whether or not
previously exercisable, may be exercised in whole or in part, and/or the
Committee may authorize the acceptance of the surrender of the right to exercise
such Options or any portion thereof as provided in Section 6(d), at any time
within 90 days after such Retirement, termination by reason of Permanent
Disability, or termination after a Change in Control, but not after the
expiration of the term of the Option.

 

(b) If a Participant shall die while employed by the Company or by a Subsidiary
or within 90 days of the cessation or termination of such employment under
circumstances described in Section 7(a), all Options theretofore granted to such
Participant, whether or not previously exercisable, may be exercised in whole or
in part, and/or the Committee may authorize the acceptance of the surrender of
the right to exercise such Options or any portion thereof as provided in Section
6(d), by the estate of such Participant (or by a person who shall have acquired
the right to exercise such Option by bequest or inheritance), at any time within
one year after the death of such Participant but not after the expiration of the
term of the Option.

 

(c) If a Participant’s employment is terminated for any reason other than death,
disability or retirement or after a Change in Control, such Participant may
exercise any Option in whole or in part, at any time within 90 days after such
termination of employment, but only to the extent such Option is exercisable at
the date of termination in accordance with Section 6(b). In no event may any
Option be exercised after the expiration of the term of the Option.

 

8. GRANT OF RESTRICTED SHARES

 

(a) The Committee may grant to any Participant an Award of such number of shares
of Common Stock on such terms, conditions and restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. With respect to performance-based Awards of
Restricted Shares intended to qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m) of the
Code, performance targets will include specified levels of one or more of the
following (in absolute terms or relative to one or more other companies or
indices): revenues, free cash flow, return on assets, operating income, return
on investment, economic value added, return on stockholders’ equity, stock price
appreciation, total share return, earnings before interest, taxes, depreciation
and amortization, earnings per share and/or growth in earnings per share. The
terms of any Restricted Share Award granted under this Plan shall be set forth
in an Award Agreement which shall contain provisions determined by the Committee
and not inconsistent with this Plan.

 



--------------------------------------------------------------------------------

(b) As soon as practicable after the Date of Grant of a Restricted Share Award
by the Committee, the Company shall cause to be transferred on the books of the
Company or its agent, shares of Common Stock, registered on behalf of the
Participant, evidencing the Restricted Shares covered by the Award, subject to
forfeiture to the Company as of the Date of Grant if an Award Agreement with
respect to the Restricted Shares covered by the Award is not duly executed by
the Participant and timely returned to the Company. All shares of Common Stock
covered by Awards under this Section 8 shall be subject to the restrictions,
terms and conditions contained in the Plan and the applicable Award Agreements
entered into by the appropriate Participants. Until the lapse or release of all
restrictions applicable to an Award of Restricted Shares the share certificates
representing such Restricted Shares may be held in custody by the Company or its
designee, in physical or book entry form, or, if the certificates bear a
restrictive legend, by the Participant. Upon the lapse or release of all
restrictions with respect to an Award as described in Section 8(e), one or more
share certificates, registered in the name of the Participant, for an
appropriate number of shares as provided in Section 8(e), free of any
restrictions set forth in the Plan and the related Award Agreement shall be
delivered to the Participant.

 

(c) Beginning on the Date of Grant of a Restricted Share Award and subject to
execution of the related Award Agreement as provided in Section 8(b), and except
as otherwise provided in such Award Agreement, the Participant shall become a
stockholder of the Company with respect to all shares subject to the Award
Agreement and shall have all of the rights of a stockholder, including, but not
limited to, the right to vote such shares and the right to receive dividends;
provided, however, that any shares of Common Stock or other securities
distributed as a dividend or otherwise with respect to any Restricted Shares as
to which the restrictions have not yet lapsed, shall be subject to the same
restrictions as such Restricted Shares and held or restricted as provided in
Section 8(b).

 

(d) None of the Restricted Shares may be assigned or transferred (other than by
will or the laws of descent and distribution or to an inter vivos trust with
respect to which the Participant is treated as the owner under Sections 671
through 677 of the Code), pledged or sold prior to the lapse of the restrictions
applicable thereto.

 

(e) Upon expiration or earlier termination of the forfeiture period without a
forfeiture and the satisfaction of or release from any other conditions
prescribed by the Committee, or at such earlier time as provided under the
provisions of Section 8(i), the restrictions applicable to the Restricted Shares
shall lapse. As promptly as administratively feasible thereafter, subject to the
requirements of Section 8(k), the Company shall deliver to the Participant or,
in case of the Participant’s death, to the Participant’s Beneficiary, one or
more share certificates for the appropriate number of shares of Common Stock,
free of all such restrictions, except for any restrictions that may be imposed
by law.

 

(f) A Participant’s Restricted Share Award shall not be contingent on any
payment by or consideration from the Participant other than the rendering of
services.

 

(g) The Committee will have the discretion, as to any Restricted Share Award, to
award a separate cash amount, payable to the Participant at the time when the
forfeiture restrictions on the Restricted Shares lapse or at such earlier time
as the Participant may elect to be taxed with respect to such Restricted Shares
equal to (i) the federal income tax and the Section 4999 golden parachute excise
tax, if any, payable with respect to the lapse of such restrictions or with
respect to such election, divided by (ii) one (1) minus the total effective
federal income and excise tax rate applicable as a result of the lapse of such
restrictions or a result of such election.

 

(h) Subject to Sections 8(i) and 8(j), Restricted Shares shall be forfeited and
returned to the Company and all rights of the Participant with respect to such
Restricted Shares shall terminate unless the Participant continues in the
service of the Company or a Subsidiary until the expiration of the forfeiture
period for such Restricted Shares and satisfies any and all other conditions set
forth in the Award Agreement. The Committee shall determine the forfeiture
period (which may, but need not, lapse in installments) and any other terms and
conditions applicable with respect to any Restricted Share Award.

 



--------------------------------------------------------------------------------

(i) Notwithstanding anything contained in this Section 8 to the contrary, the
Committee may, in its sole discretion, waive the forfeiture period and any other
conditions set forth in any Award Agreement under appropriate circumstances
(including the death, disability or Retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions (including forfeiture of a proportionate number of the
Restricted Shares) as the Committee shall deem appropriate.

 

(j) Unless otherwise provided by the Committee in the applicable Award
Agreement, in the event of a Change in Control, all restrictions applicable to
the Restricted Share Award shall terminate fully and the Participant shall
immediately have the right to the delivery of share certificates for such shares
in accordance with Section 8(e).

 

(k) The Company shall have the right to require a Participant to pay to the
Company the cash amount of any taxes which the Company is required to withhold
with respect to any amount payable and/or shares issuable under such
Participant’s Award. The Company may defer payment of cash or issuance of shares
upon exercise or vesting of an Award unless indemnified to its satisfaction
against any liability for any such tax. The amount of such withholding or tax
payment shall be determined by the Committee and shall be payable by the
Participant at such time as the Committee determines.

 

9. ADJUSTMENTS TO REFLECT CAPITAL CHANGES

 

In the event that there is an increase in the number of issued shares of the
Common Stock by reason of any stock dividend, stock split, recapitalization or
other similar event, the total number of shares available for Awards under the
Plan, the maximum number of shares for which Awards may be granted to any single
individual in any calendar year and the number of shares remaining subject to
purchase under each outstanding Option shall be increased and the Purchase Price
per share of such outstanding Options shall be decreased, in proportion to such
increase in issued shares. Conversely, in case the issued shares of Common Stock
shall be combined into a smaller number of shares, the total number of shares
available for Awards under the Plan, the maximum number of shares for which
Awards may be granted to any single individual in any calendar year and the
number of shares remaining subject to purchase under each outstanding Option
shall be decreased and the Purchase Price per share of such outstanding Options
shall be increased, in proportion to such decrease in issued shares. In the
event of any Merger, the Committee may make such adjustment in the shares
available for Awards under the Plan, the maximum number of shares for which
Awards may be granted to any single individual in any calendar year and the
shares subject to outstanding Awards and the Purchase Price thereof, if
applicable, as the Committee, in its sole discretion, deems appropriate. In the
event of an exchange of Common Stock, or other securities of the Company
convertible into Common Stock, for the stock or securities of another
corporation, the Committee may, in its sole discretion, equitably substitute
such new stock or securities for a portion or all of the shares of Common Stock
subject to outstanding Awards.

 

10. AMENDMENT AND TERMINATION

 

This Plan may be amended or terminated at any time by the Board except with
respect to any Awards then outstanding, and any Award granted under this Plan
may be terminated at any time with the consent of the Participant. The Board may
make such changes in and additions to this Plan as it may deem proper and in the
best interest of the Company; provided, however, that no such action shall,
without the consent of the Participant, materially impair any Award theretofore
granted under this Plan; and provided, further, that no such action shall be
taken without the approval of the stockholders of the Company if such
stockholder approval is required under applicable law or the rules of the New
York Stock Exchange. Notwithstanding the foregoing, the Board may amend or
revise this Plan to comply with applicable laws or governmental regulations.

 



--------------------------------------------------------------------------------

11. GENERAL PROVISIONS

 

(a) Each Option granted under this Plan shall be evidenced by a written Award
Agreement containing such terms and conditions as the Committee may require, and
no person shall have any rights under any Award granted under this Plan unless
and until such Award Agreement has been executed and delivered by the
Participant and the Company.

 

(b) In the event of any conflict between the terms of this Plan and any
provision of any Award Agreement, the terms of this Plan shall be controlling.

 

(c) No Participant or other person shall have any claim or right to be granted
an Award under the Plan. Neither the Plan nor any action taken hereunder shall
be construed as giving any Participant any right to be retained in the employ of
the Company or any of its Subsidiaries. Unless otherwise agreed by contract, the
Company reserves the right to terminate its employment relationship with any
person at any time and for any reason.

 

(d) Income realized as a result of a grant or an exercise of any Award under
this Plan shall not be included in the Participant’s earnings for the purpose of
any benefit plan in which the Participant may be enrolled or for which the
Participant may become eligible unless otherwise specifically provided for in
such plan.

 

(e) The obligation of the Company to sell and deliver shares of Common Stock
with respect to any Award granted hereunder shall be subject to, as deemed
necessary or appropriate by counsel for the Company, (i) all applicable laws,
rules and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the effectiveness of a registration
statement under the Securities Act of 1933, and (ii) the condition that such
shares shall have been duly listed on such stock exchanges as the Common Stock
is then listed.

 

(f) Anything in this Plan to the contrary notwithstanding, it is expressly
agreed and understood that if any one or more provisions of this Plan shall be
illegal or invalid such illegality or invalidity shall not invalidate this Plan
or any other provisions thereof, but this Plan shall be effective in all
respects as though the illegal or invalid provisions had not been included.

 

(g) All determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Delaware, other than the conflict of laws
provisions thereof, and construed in accordance therewith.

 